DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1, 2, 5-12, and 15-20 remain pending. 
(b) Claims 3, 4, 13, and 14 are canceled by the Applicant without prejudice.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Examiner accepts the amendments received on 08/26/2021. The Applicant’s claims 1, 2, 5-12, and 15-20 remain pending. The Applicant amends claims 1 and 11. The Applicant cancels claim 3, 4, 13, and 14.
(a) The Applicant, via the claim amendments filed 08/26/2021 overcome the 35 U.S.C. 101 claim rejections set forth in the previous Office Action. The Examiner, therefore, withdraws the previous 35 U.S.C. 101 claim rejections.

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 5-12, and 15-20 have been considered but are moot because the new ground of rejection does not rely on any or matter specifically challenged in the argument. 
The Applicant amends the current claims and argues that said amendments are not taught by the primary reference Kim. The Examiner agrees and uses the secondary reference An to teach the newly amended limitations. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 5-12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. U.S. P.G. Publication 2017/0371349 (hereinafter, Kim), in view of An et al, U.S. P.G. Publication 2011/0125344 (hereinafter, An).
Regarding Claim 1, Kim teaches a method, comprising: 
-receiving, in a vehicle, a map generated from infrastructure … sensor data (map generated in part based on infrastructure sensor data, Kim, Paragraphs 0250-0265), specifying a location and a physical measurement of a road feature at the location (map data generated specifies a location and physical values (i.e., autonomous data information for navigation such as the vehicle speed, accident information, road surface condition information, and the like which can be outputted to the display unit of the vehicle), moreover the data of the map information can be used for controlling the vehicle autonomously through the location, Kim, Paragraphs 0243-0249, 0250-0265, 0268-0274, 0294-0297, and 0421-0426);  
-based on the physical measurement, determining a plurality of respective constraints for each of a plurality of control settings of the vehicle for the location (data collected from sensors (i.e., physical measurements) to control the vehicle at a safe speed and stopping distance (i.e., physical constraints to keep the vehicle within a desired operating parameter (e.g., speed)), Kim, Paragraphs 0249-0255, 0261, and 0408-0410 and Figure 13D);
(determining from data collected from sensors (i.e., physical measurements) the current state of the vehicle and determining if the current state of the vehicle needs adjusting to meet the desired control settings of the vehicle (e.g., speed), Kim, Paragraphs 0249-0255, 0261, and 0408-0410 and Figure 13D), …, and (3) the constraints determined based on the physical measurement of the road feature at the location (speed constraint based on the physical measurements of the road feature (i.e., other vehicles, traffic flow, etc.) and the location of the road, Kim, Paragraphs 0249-0255, 0261, and 0408-0410 and Figure 13D); and … operate the vehicle based on the maneuver (generated map data maneuvers the vehicle based in part on physical values (i.e., autonomous data information for navigation such as location and speed the vehicle should travel), Kim, Paragraphs 0243-0249, 0254, 0257, 0268-0274, 0294-0297, and 0421-0426).
	It shall be noted that Kim teaches generating a detailed map based on numerous input sources (i.e., cloud server, V2V (vehicle to vehicle), V2I (vehicle to infrastructure), and other real-time measuring devices from an infrastructure (e.g., for example, a measuring device, a sensing device, a camera, etc.) installed on a road) for an autonomous vehicle to properly navigate and drive (Kim, Paragraphs 0243-0265). However, Kim does not specifically teach that the infrastructure sensors are node sensors. 
As a result, Kim does not teach the method to include an infrastructure node sensor and (2) operational parameters that provide respective physical specifications of the vehicle and determining a maneuver for the vehicle, the maneuver including a path polynomial, based at least in part on the adjusted control settings.
	An teaches the use of infra sensors installed on the roads (i.e., infrastructure node sensors) which return various data information (An, Paragraph 0050 and Figure 1). Moreover, An teaches the use of the infrastructure node sensors to help the vehicle determine a safe maneuver of the vehicle (An, Paragraphs 0082-0087 and Figure 7A-7C). The maneuver may be a path polynomial and based on an algorithm for safe autonomous driving (i.e., considerations such as vehicle speed – adjusted control setting of the vehicle, which is an operational parameter based on physical specifications of the vehicle) (An, Paragraphs 0082-0087, 0091, and 0096 and Figure 7A-7C).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Kim to include an infrastructure node sensor and (2) operational parameters that provide respective physical specifications of the vehicle and determining a maneuver for the vehicle, the maneuver including a path polynomial, based at least in part on the adjusted control settings as taught by An.
It would have been obvious because having road sensors pass along information to a vehicle, allows for the vehicle to operate autonomously in a safe fashion (An, Paragraphs 0082-0087 and Figure 7A-7C).
Regarding Claim 2, Kim, as modified, teaches the method of claim 1, wherein the constraints includes one or more of a tire corner coefficient, an acceleration, a steering angle, a maximum safe speed, and a stop distance (data collected from sensors (i.e., physical values) to control the vehicle at a safe speed and stopping distance (i.e., constraints), Kim, Paragraphs 0249-0255, 0261, and 0408-0410 and Figure 13D).
Regarding Claim 5, Kim, as modified, teaches the method of claim 1, further comprising transmitting, from the vehicle, one or more of the constraints to a second vehicle (transmitting physical values (e.g., speed limit of the road) to another vehicle (i.e., vehicle to vehicle communication v2v), Kim, Paragraphs 0243-0249, 0254, 0257, 0268-0274, 0294-0297, and 0421-0426).
Regarding Claim 6, Kim, as modified, teaches the method of claim 1, further comprising adjusting, in the vehicle computer, one or more of the constraints in response to the physical measurement (vehicle computer (i.e., processor) can adjust the physical values of the vehicle operation (i.e., speed of the vehicle or path of the vehicle, thus constrained), Kim, Paragraphs 0249-0255, 0261, and 0408-0410 and Figure 13D).
Regarding Claim 7, Kim, as modified, teaches the method of claim 1, wherein the map further specifies a second location and a second physical measurement of a second road feature at the second location (map includes multiple locations (e.g., a second location) wherein the second location can have second physical values (e.g., speed limit, lanes, etc.), Kim, Paragraphs 0243-0249, 0254, 0257, 0268-0274, 0294-0297, and 0421-0426).
Regarding Claim 8, Kim, as modified, teaches the method of claim 1, wherein the map further specifies a measurement of a second physical measurement at the location (data collected from infrastructure sensors (i.e., physical values) can help determine a safe speed or road surface state (i.e., second physical value) limiting vehicle operation, Kim, Paragraph 0254).
Regarding Claim 9, Kim, as modified, teaches the method of claim 1, wherein the physical measurement describes one or more of a road bank, a road grade, a road friction, a pothole, a bump, and a debris object (data collected from infrastructure sensors (i.e., physical values) can help determine road surface state (i.e., road friction) limiting vehicle operation, Kim, Paragraph 0254).
Regarding Claim 10, Kim, as modified, teaches the method of claim 1, wherein the node sensor data includes one or more of LIDAR, RADAR, ultrasound, and camera image data (sensors including camera image data, Kim, Paragraphs 0254).
Regarding Claim 11, Kim teaches a computer, comprising a processor (processor, Kim, Paragraph 0277) and a memory (memory, Kim, Paragraph 0070), the memory storing instructions executable by the processor (memory storing instructions for execution by the processor, Paragraphs 0070 and 0277 and Claim 1) to:
-receive, in a vehicle, a map generated from infrastructure … sensor data (map generated in part based on infrastructure sensor data, Kim, Paragraphs 0243-0249, 0254, 0257, 0268-0274, 0294-0297, and 0421-0426), specifying a location and a physical measurement of a road feature at the location (map data generated specifies a location and physical values (i.e., autonomous data information for navigation such as the vehicle speed, accident information, road surface condition information, and the like which can be outputted to the display unit of the vehicle), moreover the data of the map information can be used for controlling the vehicle autonomously through the location, Kim, Paragraphs 0243-0249, 0250-0265, 0268-0274, 0294-0297, and 0421-0426);  
-based on the physical measurement, determining a plurality of respective constraints for each of a plurality of control settings of the vehicle for the location (data collected from sensors (i.e., physical measurements) to control the vehicle at a safe speed and stopping distance (i.e., physical constraints to keep the vehicle within a desired operating parameter (e.g., speed)), Kim, Paragraphs 0249-0255, 0261, and 0408-0410 and Figure 13D);
-determine adjusted control settings for the vehicle based on (1) respective current values for the control settings (determining from data collected from sensors (i.e., physical measurements) the current state of the vehicle and determining if the current state of the vehicle needs adjusting to meet the desired control settings of the vehicle (e.g., speed), Kim, Paragraphs 0249-0255, 0261, and 0408-0410 and Figure 13D), … and (3) the constraints determined based on the physical measurement of the road feature at the location (speed constraint based on the physical measurements of the road feature (i.e., other vehicles, traffic flow, etc.) and the location of the road, Kim, Paragraphs 0249-0255, 0261, and 0408-0410 and Figure 13D); and … operate a vehicle based on the maneuver (generated map data maneuvers the vehicle based in part on physical values (i.e., autonomous data information for navigation such as location and speed the vehicle should travel), Kim, Paragraphs 0243-0249, 0254, 0257, 0268-0274, 0294-0297, and 0421-0426). 
It shall be noted that Kim teaches generating a detailed map based on numerous input sources (i.e., cloud server, V2V (vehicle to vehicle), V2I (vehicle to infrastructure), (Kim, Paragraphs 0243-0265). However, Kim does not specifically teach that the infrastructure sensors are node sensors. 
As a result, Kim does not teach the computer to include an infrastructure node sensor and (2) operational parameters that provide respective physical specifications of the vehicle and determining a maneuver for the vehicle, the maneuver including a path polynomial, based at least in part on the adjusted control settings.
	An teaches the use of infra sensors installed on the roads (i.e., infrastructure node sensors) which return various data information (An, Paragraph 0050 and Figure 1). Moreover, An teaches the use of the infrastructure node sensors to help the vehicle determine a safe maneuver of the vehicle (An, Paragraphs 0082-0087 and Figure 7A-7C). The maneuver may be a path polynomial and based on an algorithm for safe autonomous driving (i.e., considerations such as vehicle speed – adjusted control setting of the vehicle, which is an operational parameter based on physical specifications of the vehicle) (An, Paragraphs 0082-0087, 0091, and 0096 and Figure 7A-7C).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the computer of Kim to include an infrastructure node sensor and (2) operational parameters that provide respective physical specifications of the vehicle and determining a maneuver for the vehicle, the 
It would have been obvious because having road sensors pass along information to a vehicle, allows for the vehicle to operate autonomously in a safe fashion (An, Paragraphs 0082-0087 and Figure 7A-7C).
Regarding Claim 12, the applicant’s claim has similar limitations to claim 2 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 2.
Regarding Claim 15, the applicant’s claim has similar limitations to claim 5 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 5.
Regarding Claim 16, the applicant’s claim has similar limitations to claim 6 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 6.
Regarding Claim 17, the applicant’s claim has similar limitations to claim 7 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 7.
Regarding Claim 18, the applicant’s claim has similar limitations to claim 8 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 8.
Regarding Claim 19
Regarding Claim 20, the applicant’s claim has similar limitations to claim 10 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 10.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563. The examiner can normally be reached M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.J.C./Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667